Exhibit 99.2 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Unaudited – Expressed in United States dollars) June 30, 2011 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited - Expressed in United States dollars) June 30, December 31, ASSETS Current Cash $ $ Receivables Prepaid expenses Total current assets Investments (Note 5) Equipment (Note 6) Mineral property interests (Note 7) Other assets Equity investment - joint venture (Notes 5 and 7) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Loans payable to Oyu Tolgoi LLC (Note 8) Future income tax liabilities Total liabilities Stockholders' equity Common stock, no par value, unlimited number authorized, (Note 9) 114,664,764 (December 31, 2010 - 114,354,925) issued and outstanding Additional paid-in capital Accumulated other comprehensive income (Note 12) Accumulated deficit during the exploration stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Nature of operations (Note 1) Commitments (Note 14) Subsequent events (Note 16) The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited - Expressed in United States dollars) Three Months Ended June 30, Three Months Ended June 30, Six Months Ended June 30, Six Months Ended June 30, Inception (July 19,1995) to June 30, EXPENSES Exploration (Note 7) $ General and administration Foreign exchange (gain) loss ) ) Depreciation Loss from operations ) Gain on sale of investments (Note 5) - - Gain on sale of mineral property interest (Note 15) - - Interest income Loss from equity investee (Note 5) Fair value adjustment of asset backed commercial paper (Note 5) - ) Loss from operations before income taxes ) Future income tax recovery - - Net loss $ ) $ ) $ ) $ ) $ ) Comprehensive loss: Net loss $ ) $ ) $ ) $ ) $ ) Unrealized gain (loss) on available for sale securities (Note 12) ) ) Foreign currency translation adjustment (Note 12) ) ) Comprehensive loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited - Expressed in United States dollars) Number of Shares Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income Accumulated Deficit During the Exploration Stage Total Stockholders' Equity Balance, June 30, 2010 $ $ $ ) $ ) $ Shares issued: Exercise of stock options ) - - Mineral property interests - - - Stock-based compensation - Foreign currency translation adjustment - Unrealized gain on available for sale securities - Net loss - ) ) Balance, September 30, 2010 $ ) $ Shares issued: Exercise of stock options ) - - Mineral property interests - - - Stock-based compensation - Foreign currency translation adjustment - Unrealized gain on available for sale securities - Net loss - ) ) Balance, December 31, 2010 $ ) $ Shares issued: Exercise of stock options ) - - Mineral property interests - - - Stock-based compensation - Foreign currency translation adjustment - Unrealized gain on available for sale securities - Net loss - ) ) Balance, March 31, 2011 $ ) $ Shares issued: Exercise of stock options ) - - Stock-based compensation - Foreign currency translation adjustment - Changes inavailable for sale securities - - - ) - ) Net loss - ) ) Balance, June 30, 2011 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - Expressed in United States dollars) Three Months Ended June 30, Three Months Ended June 30, Six Months Ended June 30, Six Months Ended June 30, Inception (July 19,1995) to June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) $ ) $ ) Items not affecting cash: Depreciation Stock-based compensation - - Fair value adjustment of asset backed commercial paper - Write-down of equipment - ) Escrow shares compensation - Mineral property interest paid in stock and warrants - Loss from equity investee Future income tax recovery ) - ) - ) Gain on sale of mineral property interest ) - ) - ) Gain on sale of investments ) - ) - ) Other items not affecting cash - - - Changes in assets and liabilities: Receivables ) Receivables - Oyu Tolgoi LLC - - - Prepaid expenses ) Accounts payable and accrued liabilities Net cash used in operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of capital stock Share issue costs - ) - ) ) Loan payable to Oyu Tolgoi LLC - Net cash provided by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Cash acquired on acquisition of PacMag Metals Limited - - Mineral property interest ) - ) ) Mineral Property Interest - Bond Payments ) Joint venture - Oyu Tolgoi LLC - ) Purchase of asset backed commercial paper - ) Acquisition of PacMag Metals Limited - ) - ) ) Acquisition of equipment ) Proceeds from sale of mineral property interest - - Proceeds from sale of investments - - Net cash provided by investing activities ) ) ) Effect of foreign currency translation on cash ) ) Change in cash during the period ) Cash, beginning of period - Cash, end of period $ Cash paid for interestduring the period $
